The opinion of the Court was delivered by
Sergeant, J.
We are of opinion, that the court below erred in charging the jury, that it was immaterial whether the nonpayment of the taxes was owing to the neglect of the agent, or of the treasurer, or both, as we think the determination of the case must depend upon that question. The officer has duties to perform as well as the owner, when the latter comes to him to pay up the taxes on his unseated lands. Various acts or omissions of the officer may occur, constituting such neglect on his part, that the owner ought not to suffer by it, which cannot be defined beforehand, but must depend on the particular circumstances of each case. By whose neglect it was here, that the tax in Washington township was not paid when the agent called to pay Mr Baird’s taxes, whether of the agent or the treasurer, was a question for the jury to decide as well as they could from the evidence.
Judgment reversed, and a venire facias de novo awarded.